Smith, J.,
delivered the opinion of the court.
Appellant was convicted in the court below for a violation of section 1146 of the Code of 1906, which provides that: “If any person shall willfully interfere with, entice away, knowingly employ or induce a laborer or renter who has contracted with another person for a specified time to leave his employer or the leased premises,. before' the expiration of his contract without the consent of the employer or landlord, he shall, upon conviction, be fined not less than twenty-five dollars nor more than one hundred dollars. ...”
The facts upon which appellant’s conviction was based are as follows: On the 14th day of March, 1910, Mr. H. P. Jumper employed Arch Burney to work for him as a farm laborer. Burney entered immediately upon the execution of his contract, and worked for Jumper for four months and eight days, then quit and was employed by appellant, who knew at the time of the contract which Jumper claimed existed between him and Burney. On direct examination Jumper testified that his contract with Burney was to pay him fifteen dollars per month for twenty-six dry days, and that he (Burney) “was to work four months on that proposition or longer.” In his cross-examination the following questions and answers appear: “Q. Now, if I understand you correctly, you had this negro hired, and was to pay him fifteen dollars for every twenty-six days of dry days that he worked? A. Yes, sir. Q. And he was. to work *706for you enough dry weather to make four times twenty-six days ? A. Yes, sir. Q. So the time he stayed with you depended absolutely on the number of dry days that he could get in? A. Yes, sir. Q. So it might have taken him four months to have finished his contract with you, and it might have taken him six months, or even eight months,' to finish it, if there had been enough wet-weather in that time? A. Yes, sir; it might.”
Under this testimony Burney’s contract with Jumper was either to work for him four months or for an indefinite time. If the first the contract had been completed when he-was employed by appellant; if the second, it does not come within the terms of section 1146', supra.

Reversed and remanded.